                5:20-cv-03625-KDW                 Date Filed 07/27/21          Entry Number 25           Page 1 of 2

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                  Darren Glenn Barnhart                                )
                            Plaintiff                                  )
                        v.                                             )      Civil Action No.      5:20-cv-3625-KDW
 Commissioner of the Social Security Administration                    )
                           Defendant                                   )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                   recover from the defendant (name)              the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of           %, along with
costs.
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
O other: This matter is remanded pursuant to Sentence Four of 42 U.S.C. § 405(g).


This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Kaymani D. West, United States Magistrate Judge, who granted Defendant’s
Motion to Remand.

                                                                              ROBIN L. BLUME
Date:        July 27,2021                                                    CLERK OF COURT


                                                                             s/ Glenda J. Nance
                                                                                         Signature of Clerk or Deputy Clerk
5:20-cv-03625-KDW   Date Filed 07/27/21   Entry Number 25   Page 2 of 2
